DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 37, 38, 40, 47, 48, 50, 57, 58 and 60 are objected to because of the following informalities:

For claim 37, Examiner believes this claim should be amended in the following manner:
The electronic device of claim 36, wherein the operations further comprise utilizing the detected physical intersections of the physical walls to improve accuracy of the virtual floor, the initial virtual walls, the truncated virtual walls, the virtual ceiling, or the 3D model of the space.

For claim 38, Examiner believes this claim should be amended in the following manner:
The electronic device of claim 31, wherein the operations further comprise providing an interface allowing a user to move or adjust positions of one or more of: the detected corners of the virtual floor, intersection points between the virtual ceiling and the truncated virtual walls, segments of the truncated virtual walls, and the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage.

For claim 40, Examiner believes this claim should be amended in the following manner:
The electronic device of claim 31, wherein one or more machine learning algorithms are applied to detect [[the]] one or more of[[:]] the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space.

For claim 47, Examiner believes this claim should be amended in the following manner:
The method of claim 46, further comprising utilizing the detected physical intersections of the physical walls to improve accuracy of the virtual floor, the initial virtual walls, the truncated virtual walls, the virtual ceiling, or the 3D model of the space.

For claim 48, Examiner believes this claim should be amended in the following manner:
The method of claim 41, further comprising providing an interface allowing a user to move or adjust positions of one or more of: 
the detected corners of the virtual floor, intersection points between the virtual ceiling and the truncated virtual walls, segments of the truncated virtual walls, and the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage.

For claim 50, Examiner believes this claim should be amended in the following manner:
The method of claim 41, wherein one or more machine learning algorithms are applied to detect [[the]] one or more of[[:]] the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space.

For claim 57, Examiner believes this claim should be amended in the following manner:
The non-transitory computer-readable storage medium of claim 56, wherein the operations further comprise utilizing the detected physical intersections of the physical walls to improve accuracy of the virtual floor, the initial virtual walls, the truncated virtual walls, the virtual ceiling, or the 3D model of the space.


For claim 58, Examiner believes this claim should be amended in the following manner:
The non-transitory computer-readable storage medium of claim 51, wherein the operations further comprise providing an interface allowing a user to move or adjust positions of one or more of: the detected corners of the virtual floor, intersection points between the virtual ceiling and the truncated virtual walls, segments of the truncated virtual walls, and the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage.

For claim 60, Examiner believes this claim should be amended in the following manner:
The non-transitory computer-readable storage medium of claim 51, wherein one or more machine learning algorithms are applied to detect [[the]] one or more of[[:]] the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space.

Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31, 32, 34-39, 41, 42 and 44-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 and 11-13 of U.S. Patent No. 10,304,254 in view of Se et al. (U.S. Patent 8,031,909) (made of record of the IDS submitted 10/22/2021) and Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) (made of record of the IDS submitted 10/22/2021). Claims 33, 43 and 51-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 and 11-13 of U.S. Patent No. 10,304,254 in view of Se et al. (U.S. Patent 8,031,909), Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) and Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) (made of record of the IDS submitted 10/22/2021). Claims 40 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,304,254 in view of Se et al. (U.S. Patent 8,031,909), Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) and Hu et al. (U.S. Patent Application Publication 2005/0031167 A1) (made of record of the IDS submitted 10/22/2021). Claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,304,254 in view of Se et al. (U.S. Patent 8,031,909), Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1), Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) and Hu et al. (U.S. Patent Application Publication 2005/0031167 A1).

The following is a claim comparison of claims 31-60 of the instant application and claims 1-2, 4-6 and 11-13 of U.S. Patent No. 10,304,254.
Application No. 17/479,823
U.S. Patent No. 10,304,254
31. An electronic device for generating a three-dimensional (3D) model of a space, the electronic device comprising:


a) a camera; 

b) a screen; and c) an augmented reality (AR) application configured to perform operations comprising:

i. receiving a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system; ii. receiving photos of the space in reference to the fixed coordinate system;


iii. detecting physical corners of a physical floor in the photos of the space and assemble the detected corners into a floorplan of the space with a virtual floor; 








iv. generating virtual quasi-infinite vertical planes extending from each measured line in a set of measured lines between the detected corners representing initial virtual walls of the space; 
v. detecting ceiling intersections between a physical ceiling and the initial virtual walls in the photos of the space and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; 


vi. detecting one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim,-2-U.S. Serial No. 17/479,823Attorney Docket No. 49624-709.303 Preliminary Amendment in Response toNotice to File Missing Parts mailed October 1, 2021fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space; and 
vii. assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage.
1. An electronic device for generating a three-dimensional (3D) model of a floorplan of a space using an augmented reality (AR) application running on the electronic device, the electronic device comprising; 


a) a camera configured to capture a sequence of images from a sequence of poses of the space; 

b) a screen configured to avow a user of the electronic device to interact with the AR application via an AR interface; and 
c) an AR engine configured to: 


i) receive, from a resource of the electronic device, a position and orientation of the electronic device in reference to a fixed coordinate system; 
ii) receive, from the resource of the electronic device, a position and orientation of a ground plane in the space in reference to the fixed coordinate system; 

iii) provide, to the user via the AR application, the AR interface for identifying positions of corners of a floor of the space; iv) receive, from the user via the AR interface, indications of the positions of the corners of the floor in reference to the fixed coordinate system, wherein the AR application is configured to project a reference point on the screen into a ray in world coordinates and determine an intersection point with the ground plane via hit-testing thus detecting the corners of the floor of the space; v) assemble the detected corners into the floorplan of the space with a virtual floor, wherein each corner of the detected corners is connected with a first set of measured lines comprising distance annotations; 


vi) generate virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 

vii) receive, from the user via the AR interface, indications of intersection points between a ceiling and the virtual walls (ceiling intersections) using the reference point on the screen, wherein each of the ceiling intersections is connected with a second set of measured lines comprising distance annotations; viii) truncate the virtual walls to reflect a height of the ceiling in the space to generate a virtual ceiling; 

ix) receive, from the user via the AR interface, indications of segments of the truncated virtual walls representing openings; and 





x) assemble the floorplan, the truncated virtual walls, the virtual ceiling into the 3D model of the space in the world coordinates.
32
2
33. The electronic device of claim 32, wherein the interior space is a multiroom interior space.
2
34
2
35
4
36. The electronic device of claim 31, wherein the operations further comprise detecting physical intersections of physical walls in the photos of the space.
1
37. The electronic device of claim 36, wherein the operations further comprise utilizing the detected wall intersections to improve accuracy of the virtual floor, the initial virtual walls, the truncated virtual walls, the virtual ceiling, or the 3D model of the space.
1
38
6
39
11-13
40. The electronic device of claim 31, wherein one or more machine learning algorithms are applied to detect the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space.
1
41. A method of generating a three-dimensional (3D) model of a space using an augmented reality (AR) application running on an electronic device comprising a camera and a screen, the method comprising:



a) receiving a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system; b) receiving photos of the space in reference to the fixed coordinate system; 


c) detecting physical corners of a physical floor in the photos of the space and assemble the detected corners into a floorplan of the space with a virtual floor; 








d) generating virtual quasi-infinite vertical planes extending from each measured line in a set of measured lines between the detected corners representing initial virtual walls of the space; 
e) detecting ceiling intersections between a physical ceiling and the initial virtual walls in the photos of the space and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; 


f) detecting one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space; and 
g) assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage.
1. An electronic device for generating a three-dimensional (3D) model of a floorplan of a space using an augmented reality (AR) application running on the electronic device, the electronic device comprising; a) a camera configured to capture a sequence of images from a sequence of poses of the space; b) a screen configured to avow a user of the electronic device to interact with the AR application via an AR interface; and 
c) an AR engine configured to: 


i) receive, from a resource of the electronic device, a position and orientation of the electronic device in reference to a fixed coordinate system; 
ii) receive, from the resource of the electronic device, a position and orientation of a ground plane in the space in reference to the fixed coordinate system; 

iii) provide, to the user via the AR application, the AR interface for identifying positions of corners of a floor of the space; iv) receive, from the user via the AR interface, indications of the positions of the corners of the floor in reference to the fixed coordinate system, wherein the AR application is configured to project a reference point on the screen into a ray in world coordinates and determine an intersection point with the ground plane via hit-testing thus detecting the corners of the floor of the space; v) assemble the detected corners into the floorplan of the space with a virtual floor, wherein each corner of the detected corners is connected with a first set of measured lines comprising distance annotations; 


vi) generate virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 

vii) receive, from the user via the AR interface, indications of intersection points between a ceiling and the virtual walls (ceiling intersections) using the reference point on the screen, wherein each of the ceiling intersections is connected with a second set of measured lines comprising distance annotations; viii) truncate the virtual walls to reflect a height of the ceiling in the space to generate a virtual ceiling; 

ix) receive, from the user via the AR interface, indications of segments of the truncated virtual walls representing openings; and 



x) assemble the floorplan, the truncated virtual walls, the virtual ceiling into the 3D model of the space in the world coordinates.
42
2
43. The method of claim 42, wherein the interior space is a multiroom interior space.
2
44
2
45
4
46. The method of claim 41, further comprising detecting physical intersections of physical walls in the photos of the space.
1
47. The method of claim 46, further comprising utilizing the detected wall intersections to improve accuracy of the virtual floor, the initial virtual walls, the truncated virtual walls, the virtual ceiling, or the 3D model of the space.
1
48
6
49
11-13
50. The method of claim 41, wherein one or more machine learning algorithms are applied to detect the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space.
1
51. A non-transitory computer-readable storage medium comprising instructions executable by at least one processor of an electronic device to generate a three-dimensional (3D) model of a space by performing operations comprising: 



a) receiving a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system;-5-U.S. Serial No. 17/479,823Attorney Docket No. 49624-709.303 Preliminary Amendment in Response toNotice to File Missing Parts mailed October 1, 2021b) receiving photos of the space in reference to the fixed coordinate system; 


c) detecting physical corners of a physical floor in the photos of the space and assemble the detected corners into a floorplan of the space with a virtual floor; 







d) generating virtual quasi-infinite vertical planes extending from each measured line in a set of measured lines between the detected corners representing initial virtual walls of the space; 
e) detecting ceiling intersections between a physical ceiling and the initial virtual walls in the photos of the space and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; 


f) detecting one or more of. doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space; and 
g) assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage.
1. An electronic device for generating a three-dimensional (3D) model of a floorplan of a space using an augmented reality (AR) application running on the electronic device, the electronic device comprising; a) a camera configured to capture a sequence of images from a sequence of poses of the space; b) a screen configured to avow a user of the electronic device to interact with the AR application via an AR interface; and 
c) an AR engine configured to: 


i) receive, from a resource of the electronic device, a position and orientation of the electronic device in reference to a fixed coordinate system; 
ii) receive, from the resource of the electronic device, a position and orientation of a ground plane in the space in reference to the fixed coordinate system; 

iii) provide, to the user via the AR application, the AR interface for identifying positions of corners of a floor of the space; iv) receive, from the user via the AR interface, indications of the positions of the corners of the floor in reference to the fixed coordinate system, wherein the AR application is configured to project a reference point on the screen into a ray in world coordinates and determine an intersection point with the ground plane via hit-testing thus detecting the corners of the floor of the space; v) assemble the detected corners into the floorplan of the space with a virtual floor, wherein each corner of the detected corners is connected with a first set of measured lines comprising distance annotations; 

vi) generate virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 

vii) receive, from the user via the AR interface, indications of intersection points between a ceiling and the virtual walls (ceiling intersections) using the reference point on the screen, wherein each of the ceiling intersections is connected with a second set of measured lines comprising distance annotations; viii) truncate the virtual walls to reflect a height of the ceiling in the space to generate a virtual ceiling; 

ix) receive, from the user via the AR interface, indications of segments of the truncated virtual walls representing openings; and 



x) assemble the floorplan, the truncated virtual walls, the virtual ceiling into the 3D model of the space in the world coordinates.
52
2
53. The non-transitory computer-readable storage medium of claim 52, wherein the interior space is a multiroom interior space.
2
54
2
55
4
56. The non-transitory computer-readable storage medium of claim 51, wherein the operations further comprise detecting physical intersections of physical walls in the photos of the space.
1
57. The non-transitory computer-readable storage medium of claim 56, wherein the operations further comprise utilizing the detected wall intersections to improve accuracy of the virtual floor, the initial virtual walls, the truncated virtual walls, the virtual ceiling, or the 3D model of the space.
1
58
6
59
11-13
60. The non-transitory computer-readable storage medium of claim 51, wherein one or more machine learning algorithms are applied to detect the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space.
1


Claims 31, 32, 34-39, 41, 42 and 44-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 and 11-13 of U.S. Patent No. 10,304,254 in view of Se et al. (U.S. Patent 8,031,909) (made of record of the IDS submitted 10/22/2021) and Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) (made of record of the IDS submitted 10/22/2021). Claims 33, 43 and 51-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 and 11-13 of U.S. Patent No. 10,304,254 in view of Se et al. (U.S. Patent 8,031,909), Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) and Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) (made of record of the IDS submitted 10/22/2021). Claims 40 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,304,254 in view of Se et al. (U.S. Patent 8,031,909), Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) and Hu et al. (U.S. Patent Application Publication 2005/0031167 A1) (made of record of the IDS submitted 10/22/2021). Claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,304,254 in view of Se et al. (U.S. Patent 8,031,909), Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1), Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) and Hu et al. (U.S. Patent Application Publication 2005/0031167 A1).
For independent claim 31, claim 1 of U.S. Patent No. 10,304,254 does not disclose receiving photos of a space, detecting physical corners of a physical floor in the photos of the space; and detecting ceiling intersections in the photos of the space. However, these limitations are well-known in the art as disclosed in Se et al. (U.S. Patent 8,031,909) and Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been obvious to apply the use of a camera to capture and receive images of a space of corners to appropriately perform corner detection to automatically detect corners within the captured images to appropriately model real-world objects (col. 1/lines 18-22; col. 6/lines 13-38; col. 9/lines 1-17; and col. 13/lines 39-48) as taught in Se et al. (U.S. Patent 8,031,909). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It follows claim 1 of U.S. Patent No. 10,304,254 may be accordingly modified with the teachings of Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) to capture and receive images of intersection points between its ceiling and its virtual walls for automatically detecting the intersection points between the ceiling and the virtual walls within the captured images. Claim 1 of U.S. Patent No. 10,304,254 otherwise recites identical limitations reciting an electronic device for generating a three-dimensional (3D) model of a floorplan of a space using an augmented reality (AR) application to for assembling the floorplan, truncated virtual walls with wall openings, a virtual ceiling into the 3D model of the space in world coordinates. Therefore, claim 31 is not distinct from claim 1 of U.S. Patent No. 10,304,254.
For dependent claims 32, 34, 35, 38 and 39, claims 2, 4-6 and 11-13 of U.S. Patent No. 10,304,254 mirror and recite the same limitations of claims 32, 34, 35, 38 and 39 as set forth in the claim chart above. Therefore, claims 32, 34, 35, 38 and 39 are not distinct from claims 2, 4-6 and 11-13 of U.S. Patent No. 10,304,254.
For dependent claim 33, claim 2 of U.S. Patent No. 10,304,254 does not disclose a multiroom interior space. However, these limitations are well-known in the art as disclosed in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). It would have been further obvious to apply the use of an interior space as a multiroom interior space to appropriately model buildings with multiple rooms (page 7/par. 56) as taught in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). Therefore, claim 33 is not distinct from claim 2 of U.S. Patent No. 10,304,254.
For dependent claim 36, claim 1 of U.S. Patent No. 10,304,254 does not disclose detecting physical intersections of physical walls in the photos of the space. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 36 is not distinct from claim 1 of U.S. Patent No. 10,304,254.
For dependent claim 37, claim 1 of U.S. Patent No. 10,304,254 does not disclose utilizing detected wall intersections to improve accuracy. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 37 is not distinct from claim 1 of U.S. Patent No. 10,304,254.
For claim 40, claim 1 of U.S. Patent No. 10,304,254 does not disclose one or more machine learning algorithms are applied to detect objects. However, these limitations are well-known in the art as disclosed in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). It would have been obvious to apply the use of neural network modules as machine learning algorithms to appropriately identify objects within images (page 3/par. 51-52) as taught in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). Therefore, claim 40 is not distinct from claim 1 of U.S. Patent No. 10,304,254.
For independent claim 41, claim 1 of U.S. Patent No. 10,304,254 does not disclose receiving photos of a space, detecting physical corners of a physical floor in the photos of the space; and detecting ceiling intersections in the photos of the space. However, these limitations are well-known in the art as disclosed in Se et al. (U.S. Patent 8,031,909) and Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been obvious to apply the use of a camera to capture and receive images of a space of corners to appropriately perform corner detection to automatically detect corners within the captured images to appropriately model real-world objects (col. 1/lines 18-22; col. 6/lines 13-38; col. 9/lines 1-17; and col. 13/lines 39-48) as taught in Se et al. (U.S. Patent 8,031,909). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It follows claim 1 of U.S. Patent No. 10,304,254 may be accordingly modified with the teachings of Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) to capture and receive images of intersection points between its ceiling and its virtual walls for automatically detecting the intersection points between the ceiling and the virtual walls within the captured images. Claim 1 of U.S. Patent No. 10,304,254 otherwise recites identical limitations reciting a method for generating a three-dimensional (3D) model of a floorplan of a space using an augmented reality (AR) application to for assembling the floorplan, truncated virtual walls with wall openings, a virtual ceiling into the 3D model of the space in world coordinates. Therefore, claim 41 is not distinct from claim 1 of U.S. Patent No. 10,304,254.
For dependent claims 42, 44, 45, 48 and 49, claims 2, 4-6 and 11-13 of U.S. Patent No. 10,304,254 mirror and recite the same limitations of claims 32, 34, 35, 38 and 39 as set forth in the claim chart above. Therefore, claims 32, 34, 35, 38 and 39 are not distinct from claims 2, 4-6 and 11-13 of U.S. Patent No. 10,304,254.
For dependent claim 43, claim 2 of U.S. Patent No. 10,304,254 does not disclose a multiroom interior space. However, these limitations are well-known in the art as disclosed in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). It would have been further obvious to apply the use of an interior space as a multiroom interior space to appropriately model buildings with multiple rooms (page 7/par. 56) as taught in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). Therefore, claim 43 is not distinct from claim 2 of U.S. Patent No. 10,304,254.
For dependent claim 46, claim 1 of U.S. Patent No. 10,304,254 does not disclose detecting physical intersections of physical walls in the photos of the space. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 46 is not distinct from claim 1 of U.S. Patent No. 10,304,254.
For dependent claim 47, claim 1 of U.S. Patent No. 10,304,254 does not disclose utilizing detected wall intersections to improve accuracy. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 47 is not distinct from claim 1 of U.S. Patent No. 10,304,254.
For claim 50, claim 1 of U.S. Patent No. 10,304,254 does not disclose one or more machine learning algorithms are applied to detect objects. However, these limitations are well-known in the art as disclosed in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). It would have been obvious to apply the use of neural network modules as machine learning algorithms to appropriately identify objects within images (page 3/par. 51-52) as taught in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). Therefore, claim 50 is not distinct from claim 1 of U.S. Patent No. 10,304,254.
For independent claim 51, claim 1 of U.S. Patent No. 10,304,254 does not disclose a non-transitory computer-readable storage medium comprising instructions executable by at least one processor for receiving photos of a space, detecting physical corners of a physical floor in the photos of the space; and detecting ceiling intersections in the photos of the space. However, these limitations are well-known in the art as disclosed in Se et al. (U.S. Patent 8,031,909), Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) and Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). It would have been obvious to apply the use of a camera to capture and receive images of a space of corners to appropriately perform corner detection to automatically detect corners within the captured images to appropriately model real-world objects (col. 1/lines 18-22; col. 6/lines 13-38; col. 9/lines 1-17; and col. 13/lines 39-48) as taught in Se et al. (U.S. Patent 8,031,909). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It follows claim 1 of U.S. Patent No. 10,304,254 may be accordingly modified with the teachings of Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) to capture and receive images of intersection points between its ceiling and its virtual walls for automatically detecting the intersection points between the ceiling and the virtual walls within the captured images. It would have been further obvious to apply the use of a memory for storing instructions for execution by a processor to appropriately perform the functions of an electronic device (page 5/par. 45) as taught in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). Claim 1 of U.S. Patent No. 10,304,254 otherwise recites identical limitations reciting an electronic device for generating a three-dimensional (3D) model of a floorplan of a space using an augmented reality (AR) application to for assembling the floorplan, truncated virtual walls with wall openings, a virtual ceiling into the 3D model of the space in world coordinates. Therefore, claim 51 is not distinct from claim 1 of U.S. Patent No. 10,304,254.
For dependent claims 52, 54, 55, 58 and 59, claims 2, 4-6 and 11-13 of U.S. Patent No. 10,304,254 mirror and recite the same limitations of claims 32, 34, 35, 38 and 39 as set forth in the claim chart above. Therefore, claims 32, 34, 35, 38 and 39 are not distinct from claims 2, 4-6 and 11-13 of U.S. Patent No. 10,304,254.
For dependent claim 53, claim 2 of U.S. Patent No. 10,304,254 does not disclose a multiroom interior space. However, these limitations are well-known in the art as disclosed in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). It would have been further obvious to apply the use of an interior space as a multiroom interior space to appropriately model buildings with multiple rooms (page 7/par. 56) as taught in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). Therefore, claim 53 is not distinct from claim 2 of U.S. Patent No. 10,304,254.
For dependent claim 56, claim 1 of U.S. Patent No. 10,304,254 does not disclose detecting physical intersections of physical walls in the photos of the space. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 56 is not distinct from claim 1 of U.S. Patent No. 10,304,254.
For dependent claim 57, claim 1 of U.S. Patent No. 10,304,254 does not disclose utilizing detected wall intersections to improve accuracy. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 57 is not distinct from claim 1 of U.S. Patent No. 10,304,254.
For claim 60, claim 1 of U.S. Patent No. 10,304,254 does not disclose one or more machine learning algorithms are applied to detect objects. However, these limitations are well-known in the art as disclosed in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). It would have been obvious to apply the use of neural network modules as machine learning algorithms to appropriately identify objects within images (page 3/par. 51-52) as taught in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). Therefore, claim 60 is not distinct from claim 1 of U.S. Patent No. 10,304,254.

Claims 31, 32, 34, 35, 38, 39, 41, 42, 44 45, 48 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 7-10 of U.S. Patent No. 10,679,424. Claims 36, 37, 46 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,679,424 in view of Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) (made of record of the IDS submitted 10/22/2021). Claims 33, 43 and 51-55, 58 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 7-10 of U.S. Patent No. 10,679,424 in view of Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) (made of record of the IDS submitted 10/22/2021). Claims 56 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,679,424 in view of Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) and Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Claims 40 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,679,424 in view of Hu et al. (U.S. Patent Application Publication 2005/0031167 A1) (made of record of the IDS submitted 10/22/2021). Claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,679,424 in view of Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) and Hu et al. (U.S. Patent Application Publication 2005/0031167 A1).

The following is a claim comparison of claims 31-60 of the instant application and claims 1-3, 5 and 7-10 of U.S. Patent No. 10,679,424.

Application No. 17/479,823
U.S. Patent No. 10,679,424
31. An electronic device for generating a three-dimensional (3D) model of a space, the electronic device comprising:

a) a camera; b) a screen; and c) an augmented reality (AR) application configured to perform operations comprising:

i. receiving a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system; 




ii. receiving photos of the space in reference to the fixed coordinate system; iii. detecting physical corners of a physical floor in the photos of the space and assemble the detected corners into a floorplan of the space with a virtual floor; 


iv. generating virtual quasi-infinite vertical planes extending from each measured line in a set of measured lines between the detected corners representing initial virtual walls of the space; 
v. detecting ceiling intersections between a physical ceiling and the initial virtual walls in the photos of the space and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; 



vi. detecting one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim,-2-U.S. Serial No. 17/479,823Attorney Docket No. 49624-709.303 Preliminary Amendment in Response toNotice to File Missing Parts mailed October 1, 2021fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space; and 
vii. assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage.
1. An electronic device for generating a three-dimensional (3D) model of a space using an augmented reality (AR) application running on the electronic device, the electronic device comprising:

a) a camera configured to capture photos of the space; b) a screen configured to allow a user of the electronic device to interact with the AR application via an AR interface; and c) an AR engine configured to: 

i) receive, from a resource of the electronic device, a position and orientation of the electronic device in reference to a fixed coordinate system; ii) receive, from the resource of the electronic device, a position and orientation of a ground plane in the space in reference to the fixed coordinate system; 

iii) receive, from the user via the AR interface, photos of corners of a floor in reference to the fixed coordinate system; iv) automatically detect the corners of the floor in the photos of the corners of the floor and assemble the detected corners into a floorplan of the space with a virtual floor, wherein each corner of the detected corners is connected with a first set of measured lines comprising distance annotations; 

v) generate virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 

vi) receive, from the user via the AR interface, photos of intersection points between a ceiling and the virtual walls (ceiling intersections); vii) automatically detect the ceiling intersections in the photos of the intersection points between the ceiling and the virtual walls and truncate the virtual walls to reflect a height of the ceiling in the space and generate a virtual ceiling, wherein each of the ceiling intersections is connected with a second set of measured lines comprising distance annotations; 

viii) receive, from the user via the AR interface, photos of wall openings; ix) automatically detect the wall openings in the photos of the wall openings; and 




x) assemble the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates.
32
2
33. The electronic device of claim 32, wherein the interior space is a multiroom interior space.
2
34
3
35
5
36. The electronic device of claim 31, wherein the operations further comprise detecting physical intersections of physical walls in the photos of the space.
1
37. The electronic device of claim 36, wherein the operations further comprise utilizing the detected wall intersections to improve accuracy of the virtual floor, the initial virtual walls, the truncated virtual walls, the virtual ceiling, or the 3D model of the space.
1
38
7
39
8-10
40. The electronic device of claim 31, wherein one or more machine learning algorithms are applied to detect the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space.
1
41. A method of generating a three-dimensional (3D) model of a space using an augmented reality (AR) application running on an electronic device comprising a camera and a screen, the method comprising:



a) receiving a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system; b) receiving photos of the space in reference to the fixed coordinate system; 


c) detecting physical corners of a physical floor in the photos of the space and assemble the detected corners into a floorplan of the space with a virtual floor; 



d) generating virtual quasi-infinite vertical planes extending from each measured line in a set of measured lines between the detected corners representing initial virtual walls of the space; 
e) detecting ceiling intersections between a physical ceiling and the initial virtual walls in the photos of the space and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; 




f) detecting one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space; and 
g) assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage.
1. An electronic device for generating a three-dimensional (3D) model of a space using an augmented reality (AR) application running on the electronic device, the electronic device comprising: a) a camera configured to capture photos of the space; b) a screen configured to allow a user of the electronic device to interact with the AR application via an AR interface; and c) an AR engine configured to: 

i) receive, from a resource of the electronic device, a position and orientation of the electronic device in reference to a fixed coordinate system; ii) receive, from the resource of the electronic device, a position and orientation of a ground plane in the space in reference to the fixed coordinate system; 

iii) receive, from the user via the AR interface, photos of corners of a floor in reference to the fixed coordinate system; iv) automatically detect the corners of the floor in the photos of the corners of the floor and assemble the detected corners into a floorplan of the space with a virtual floor, wherein each corner of the detected corners is connected with a first set of measured lines comprising distance annotations; 

v) generate virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 

vi) receive, from the user via the AR interface, photos of intersection points between a ceiling and the virtual walls (ceiling intersections); vii) automatically detect the ceiling intersections in the photos of the intersection points between the ceiling and the virtual walls and truncate the virtual walls to reflect a height of the ceiling in the space and generate a virtual ceiling, wherein each of the ceiling intersections is connected with a second set of measured lines comprising distance annotations; 

viii) receive, from the user via the AR interface, photos of wall openings; ix) automatically detect the wall openings in the photos of the wall openings; and 




x) assemble the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates.
42
2
43. The method of claim 42, wherein the interior space is a multiroom interior space.
2
44
3
45
5
46. The method of claim 41, further comprising detecting physical intersections of physical walls in the photos of the space.
1
47. The method of claim 46, further comprising utilizing the detected wall intersections to improve accuracy of the virtual floor, the initial virtual walls, the truncated virtual walls, the virtual ceiling, or the 3D model of the space.
1
48
7
49
8-10
50. The method of claim 41, wherein one or more machine learning algorithms are applied to detect the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space.
1
51. A non-transitory computer-readable storage medium comprising instructions executable by at least one processor of an electronic device to generate a three-dimensional (3D) model of a space by performing operations comprising: 


a) receiving a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system;-5-U.S. Serial No. 17/479,823Attorney Docket No. 49624-709.303 Preliminary Amendment in Response toNotice to File Missing Parts mailed October 1, 2021b) receiving photos of the space in reference to the fixed coordinate system; 


c) detecting physical corners of a physical floor in the photos of the space and assemble the detected corners into a floorplan of the space with a virtual floor; 




d) generating virtual quasi-infinite vertical planes extending from each measured line in a set of measured lines between the detected corners representing initial virtual walls of the space; 
e) detecting ceiling intersections between a physical ceiling and the initial virtual walls in the photos of the space and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; 



f) detecting one or more of. doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space; and 
g) assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage.
1. An electronic device for generating a three-dimensional (3D) model of a space using an augmented reality (AR) application running on the electronic device, the electronic device comprising: a) a camera configured to capture photos of the space; b) a screen configured to allow a user of the electronic device to interact with the AR application via an AR interface; and c) an AR engine configured to: 

i) receive, from a resource of the electronic device, a position and orientation of the electronic device in reference to a fixed coordinate system; ii) receive, from the resource of the electronic device, a position and orientation of a ground plane in the space in reference to the fixed coordinate system; 

iii) receive, from the user via the AR interface, photos of corners of a floor in reference to the fixed coordinate system; iv) automatically detect the corners of the floor in the photos of the corners of the floor and assemble the detected corners into a floorplan of the space with a virtual floor, wherein each corner of the detected corners is connected with a first set of measured lines comprising distance annotations; 


v) generate virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; 

vi) receive, from the user via the AR interface, photos of intersection points between a ceiling and the virtual walls (ceiling intersections); vii) automatically detect the ceiling intersections in the photos of the intersection points between the ceiling and the virtual walls and truncate the virtual walls to reflect a height of the ceiling in the space and generate a virtual ceiling, wherein each of the ceiling intersections is connected with a second set of measured lines comprising distance annotations; 

viii) receive, from the user via the AR interface, photos of wall openings; ix) automatically detect the wall openings in the photos of the wall openings; and 




x) assemble the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates.
52
2
53. The non-transitory computer-readable storage medium of claim 52, wherein the interior space is a multiroom interior space.
2
54
3
55
5
56. The non-transitory computer-readable storage medium of claim 51, wherein the operations further comprise detecting physical intersections of physical walls in the photos of the space.
1
57. The non-transitory computer-readable storage medium of claim 56, wherein the operations further comprise utilizing the detected wall intersections to improve accuracy of the virtual floor, the initial virtual walls, the truncated virtual walls, the virtual ceiling, or the 3D model of the space.
1
58
7
59
8-10
60. The non-transitory computer-readable storage medium of claim 51, wherein one or more machine learning algorithms are applied to detect the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space.
1


Claims 31, 32, 34, 35, 38, 39, 41, 42, 44 45, 48 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 7-10 of U.S. Patent No. 10,679,424. Claims 36, 37, 46 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,679,424 in view of Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) (made of record of the IDS submitted 10/22/2021). Claims 33, 43 and 51-55, 58 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 7-10 of U.S. Patent No. 10,679,424 in view of Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) (made of record of the IDS submitted 10/22/2021). Claims 56 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,679,424 in view of Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) and Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Claims 40 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,679,424 in view of Hu et al. (U.S. Patent Application Publication 2005/0031167 A1) (made of record of the IDS submitted 10/22/2021). Claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,679,424 in view of Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) and Hu et al. (U.S. Patent Application Publication 2005/0031167 A1).
For independent claim 31, claim 1 of U.S. Patent No. 10,679,424 anticipates the limitations of claim 31 in reciting an electronic device for generating a three-dimensional (3D) model of a floorplan of a space using an augmented reality (AR) application to for assembling the floorplan, truncated virtual walls with wall openings, a virtual ceiling into the 3D model of the space in world coordinates. Therefore, claim 31 is not distinct from claim 1 of U.S. Patent No. 10,679,424.
For dependent claims 32, 34, 35, 38 and 39, claims 2, 4-6 and 11-13 of U.S. Patent No. 10,679,424 mirror and recite the same limitations of claims 32, 34, 35, 38 and 39 as set forth in the claim chart above. Therefore, claims 32, 34, 35, 38 and 39 are not distinct from claims 2, 4-6 and 11-13 of U.S. Patent No. 10,679,424.
For dependent claim 33, claim 2 of U.S. Patent No. 10,679,424 does not disclose a multiroom interior space. However, these limitations are well-known in the art as disclosed in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). It would have been further obvious to apply the use of an interior space as a multiroom interior space to appropriately model buildings with multiple rooms (page 7/par. 56) as taught in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). Therefore, claim 33 is not distinct from claim 2 of U.S. Patent No. 10,679,424.
For dependent claim 36, claim 1 of U.S. Patent No. 10,679,424 does not disclose detecting physical intersections of physical walls in the photos of the space. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 36 is not distinct from claim 1 of U.S. Patent No. 10,679,424.
For dependent claim 37, claim 1 of U.S. Patent No. 10,679,424 does not disclose utilizing detected wall intersections to improve accuracy. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 37 is not distinct from claim 1 of U.S. Patent No. 10,679,424.
For claim 40, claim 1 of U.S. Patent No. 10,679,424 does not disclose one or more machine learning algorithms are applied to detect objects. However, these limitations are well-known in the art as disclosed in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). It would have been obvious to apply the use of neural network modules as machine learning algorithms to appropriately identify objects within images (page 3/par. 51-52) as taught in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). Therefore, claim 40 is not distinct from claim 1 of U.S. Patent No. 10,679,424.
For independent claim 41, claim 1 of U.S. Patent No. 10,679,424 anticipates the limitations of claim 31 in reciting a method for generating a three-dimensional (3D) model of a floorplan of a space using an augmented reality (AR) application to for assembling the floorplan, truncated virtual walls with wall openings, a virtual ceiling into the 3D model of the space in world coordinates. Therefore, claim 41 is not distinct from claim 1 of U.S. Patent No. 10,679,424.
For dependent claims 42, 44, 45, 48 and 49, claims 2, 4-6 and 11-13 of U.S. Patent No. 10,679,424 mirror and recite the same limitations of claims 32, 34, 35, 38 and 39 as set forth in the claim chart above. Therefore, claims 32, 34, 35, 38 and 39 are not distinct from claims 2, 4-6 and 11-13 of U.S. Patent No. 10,679,424.
For dependent claim 43, claim 2 of U.S. Patent No. 10,679,424 does not disclose a multiroom interior space. However, these limitations are well-known in the art as disclosed in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). It would have been further obvious to apply the use of an interior space as a multiroom interior space to appropriately model buildings with multiple rooms (page 7/par. 56) as taught in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). Therefore, claim 43 is not distinct from claim 2 of U.S. Patent No. 10,679,424.
For dependent claim 46, claim 1 of U.S. Patent No. 10,679,424 does not disclose detecting physical intersections of physical walls in the photos of the space. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 46 is not distinct from claim 1 of U.S. Patent No. 10,679,424.
For dependent claim 47, claim 1 of U.S. Patent No. 10,679,424 does not disclose utilizing detected wall intersections to improve accuracy. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 47 is not distinct from claim 1 of U.S. Patent No. 10,679,424.
For claim 50, claim 1 of U.S. Patent No. 10,679,424 does not disclose one or more machine learning algorithms are applied to detect objects. However, these limitations are well-known in the art as disclosed in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). It would have been obvious to apply the use of neural network modules as machine learning algorithms to appropriately identify objects within images (page 3/par. 51-52) as taught in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). Therefore, claim 50 is not distinct from claim 1 of U.S. Patent No. 10,679,424.
For independent claim 51, claim 1 of U.S. Patent No. 10,679,424 does not disclose a non-transitory computer-readable storage medium comprising instructions executable by at least one processor. However, these limitations are well-known in the art as disclosed in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). It would have been obvious to apply the use of a memory for storing instructions for execution by a processor to appropriately perform the functions of an electronic device (page 5/par. 45) as taught in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). Claim 1 of U.S. Patent No. 10,679,424 otherwise recites identical limitations reciting an electronic device for generating a three-dimensional (3D) model of a floorplan of a space using an augmented reality (AR) application to for assembling the floorplan, truncated virtual walls with wall openings, a virtual ceiling into the 3D model of the space in world coordinates. Therefore, claim 51 is not distinct from claim 1 of U.S. Patent No. 10,679,424.
For dependent claims 52, 54, 55, 58 and 59, claims 2, 4-6 and 11-13 of U.S. Patent No. 10,679,424 mirror and recite the same limitations of claims 32, 34, 35, 38 and 39 as set forth in the claim chart above. Therefore, claims 32, 34, 35, 38 and 39 are not distinct from claims 2, 4-6 and 11-13 of U.S. Patent No. 10,679,424.
For dependent claim 53, claim 2 of U.S. Patent No. 10,679,424 does not disclose a multiroom interior space. However, these limitations are well-known in the art as disclosed in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). It would have been further obvious to apply the use of an interior space as a multiroom interior space to appropriately model buildings with multiple rooms (page 7/par. 56) as taught in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). Therefore, claim 53 is not distinct from claim 2 of U.S. Patent No. 10,679,424.
For dependent claim 56, claim 1 of U.S. Patent No. 10,679,424 does not disclose detecting physical intersections of physical walls in the photos of the space. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 56 is not distinct from claim 1 of U.S. Patent No. 10,679,424.
For dependent claim 57, claim 1 of U.S. Patent No. 10,679,424 does not disclose utilizing detected wall intersections to improve accuracy. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 57 is not distinct from claim 1 of U.S. Patent No. 10,679,424.
For claim 60, claim 1 of U.S. Patent No. 10,679,424 does not disclose one or more machine learning algorithms are applied to detect objects. However, these limitations are well-known in the art as disclosed in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). It would have been obvious to apply the use of neural network modules as machine learning algorithms to appropriately identify objects within images (page 3/par. 51-52) as taught in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). Therefore, claim 60 is not distinct from claim 1 of U.S. Patent No. 10,679,424.

Claims 31, 32, 34, 35, 38, 39, 41, 42, 44 45, 48 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 7 of U.S. Patent No. 11,164,387. Claims 36, 37, 46 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,164,387 in view of Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) (made of record of the IDS submitted 10/22/2021). Claims 33, 43 and 51-55, 58 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 7  of U.S. Patent No. 11,164,387 in view of Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) (made of record of the IDS submitted 10/22/2021). Claims 56 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,164,387 in view of Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) and Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Claims 40 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,164,387 in view of Hu et al. (U.S. Patent Application Publication 2005/0031167 A1) (made of record of the IDS submitted 10/22/2021). Claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,164,387 in view of Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) and Hu et al. (U.S. Patent Application Publication 2005/0031167 A1).

The following is a claim comparison of claims 31-60 of the instant application and claims 1-4, 6 and 7 of U.S. Patent No. 11,164,387.

Application No. 17/479,823
U.S. Patent No. 11,164,387
31. An electronic device for generating a three-dimensional (3D) model of a space, the electronic device comprising:
a) a camera; b) a screen; and c) an augmented reality (AR) application configured to perform operations comprising:
i. receiving a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system; 
ii. receiving photos of the space in reference to the fixed coordinate system; 
iii. detecting physical corners of a physical floor in the photos of the space and assemble the detected corners into a floorplan of the space with a virtual floor; 

iv. generating virtual quasi-infinite vertical planes extending from each measured line in a set of measured lines between the detected corners representing initial virtual walls of the space; 
v. detecting ceiling intersections between a physical ceiling and the initial virtual walls in the photos of the space and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; 


vi. detecting one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim,-2-U.S. Serial No. 17/479,823Attorney Docket No. 49624-709.303 Preliminary Amendment in Response toNotice to File Missing Parts mailed October 1, 2021fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space; and 
vii. assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage.
1. An electronic device for generating a three-dimensional (3D) model of a space, the electronic device comprising: 

a) a camera; b) a screen; and c) an augmented reality (AR) application configured to perform at least the following: 

i. receive a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system; 

ii. receive photos of physical corners of a physical floor in reference to the fixed coordinate system; 
iii. detect the physical corners of the physical floor in the photos of the physical corners of the physical floor and assemble the detected corners into a floorplan of the space with a virtual floor; 


iv. generate virtual quasi-infinite vertical planes extending from each measured line in a set of measured lines between the detected corners representing initial virtual walls of the space; 

v. receive photos of intersection points between a physical ceiling and the initial virtual walls (ceiling intersections); vi. detect the ceiling intersections in the photos of the intersection points between the physical ceiling and the initial virtual walls and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; vii. receive photos of wall openings; 

viii. detect the wall openings in the photos of the wall openings; ix. detect damage to the space in the photos of the physical corners of the physical floor, the photos of the intersection points between the physical ceiling and the initial virtual walls, or the wall openings; and 

x. assemble the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the damage.
32
2
33. The electronic device of claim 32, wherein the interior space is a multiroom interior space.
2
34
3
35
4
36. The electronic device of claim 31, wherein the operations further comprise detecting physical intersections of physical walls in the photos of the space.
1
37. The electronic device of claim 36, wherein the operations further comprise utilizing the detected wall intersections to improve accuracy of the virtual floor, the initial virtual walls, the truncated virtual walls, the virtual ceiling, or the 3D model of the space.
1
38
6
39
7
40. The electronic device of claim 31, wherein one or more machine learning algorithms are applied to detect the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space.
1
41. A method of generating a three-dimensional (3D) model of a space using an augmented reality (AR) application running on an electronic device comprising a camera and a screen, the method comprising:
a) receiving a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system; 
b) receiving photos of the space in reference to the fixed coordinate system; 

c) detecting physical corners of a physical floor in the photos of the space and assemble the detected corners into a floorplan of the space with a virtual floor; 

d) generating virtual quasi-infinite vertical planes extending from each measured line in a set of measured lines between the detected corners representing initial virtual walls of the space; 
e) detecting ceiling intersections between a physical ceiling and the initial virtual walls in the photos of the space and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; 


f) detecting one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space; and 
g) assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage.
1. An electronic device for generating a three-dimensional (3D) model of a space, the electronic device comprising: a) a camera; b) a screen; and c) an augmented reality (AR) application configured to perform at least the following: 
i. receive a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system; 

ii. receive photos of physical corners of a physical floor in reference to the fixed coordinate system; 


iii. detect the physical corners of the physical floor in the photos of the physical corners of the physical floor and assemble the detected corners into a floorplan of the space with a virtual floor; 


iv. generate virtual quasi-infinite vertical planes extending from each measured line in a set of measured lines between the detected corners representing initial virtual walls of the space; 

v. receive photos of intersection points between a physical ceiling and the initial virtual walls (ceiling intersections); vi. detect the ceiling intersections in the photos of the intersection points between the physical ceiling and the initial virtual walls and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; vii. receive photos of wall openings; 

viii. detect the wall openings in the photos of the wall openings; ix. detect damage to the space in the photos of the physical corners of the physical floor, the photos of the intersection points between the physical ceiling and the initial virtual walls, or the wall openings; and 

x. assemble the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the damage.
42
2
43. The method of claim 42, wherein the interior space is a multiroom interior space.
2
44
3
45
4
46. The method of claim 41, further comprising detecting physical intersections of physical walls in the photos of the space.
1
47. The method of claim 46, further comprising utilizing the detected wall intersections to improve accuracy of the virtual floor, the initial virtual walls, the truncated virtual walls, the virtual ceiling, or the 3D model of the space.
1
48
6
49
7
50. The method of claim 41, wherein one or more machine learning algorithms are applied to detect the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space.
1
51. A non-transitory computer-readable storage medium comprising instructions executable by at least one processor of an electronic device to generate a three-dimensional (3D) model of a space by performing operations comprising: 
a) receiving a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system;-5-U.S. Serial No. 17/479,823Attorney Docket No. 49624-709.303 
Preliminary Amendment in Response toNotice to File Missing Parts mailed October 1, 2021b) receiving photos of the space in reference to the fixed coordinate system; 

c) detecting physical corners of a physical floor in the photos of the space and assemble the detected corners into a floorplan of the space with a virtual floor; 
d) generating virtual quasi-infinite vertical planes extending from each measured line in a set of measured lines between the detected corners representing initial virtual walls of the space; 
e) detecting ceiling intersections between a physical ceiling and the initial virtual walls in the photos of the space and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; 


f) detecting one or more of. doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space; and 
g) assembling the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage.
1. An electronic device for generating a three-dimensional (3D) model of a space, the electronic device comprising: a) a camera; b) a screen; and c) an augmented reality (AR) application configured to perform at least the following: 

i. receive a position and orientation of the electronic device and a ground plane in reference to a fixed coordinate system; 

ii. receive photos of physical corners of a physical floor in reference to the fixed coordinate system; 


iii. detect the physical corners of the physical floor in the photos of the physical corners of the physical floor and assemble the detected corners into a floorplan of the space with a virtual floor; 

iv. generate virtual quasi-infinite vertical planes extending from each measured line in a set of measured lines between the detected corners representing initial virtual walls of the space; 

v. receive photos of intersection points between a physical ceiling and the initial virtual walls (ceiling intersections); vi. detect the ceiling intersections in the photos of the intersection points between the physical ceiling and the initial virtual walls and truncate the initial virtual walls to reflect a height of the physical ceiling in the space and generate a virtual ceiling; vii. receive photos of wall openings; 

viii. detect the wall openings in the photos of the wall openings; ix. detect damage to the space in the photos of the physical corners of the physical floor, the photos of the intersection points between the physical ceiling and the initial virtual walls, or the wall openings; and 

x. assemble the floorplan, the truncated virtual walls, the virtual ceiling, and the wall openings into the 3D model of the space in world coordinates, wherein the 3D model comprises a representation of the damage.
52
2
53. The non-transitory computer-readable storage medium of claim 52, wherein the interior space is a multiroom interior space.
2
54
3
55
4
56. The non-transitory computer-readable storage medium of claim 51, wherein the operations further comprise detecting physical intersections of physical walls in the photos of the space.
1
57. The non-transitory computer-readable storage medium of claim 56, wherein the operations further comprise utilizing the detected wall intersections to improve accuracy of the virtual floor, the initial virtual walls, the truncated virtual walls, the virtual ceiling, or the 3D model of the space.
1
58
6
59
7
60. The non-transitory computer-readable storage medium of claim 51, wherein one or more machine learning algorithms are applied to detect the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage in the photos of the space.
1


Claims 31, 32, 34, 35, 38, 39, 41, 42, 44 45, 48 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 7 of U.S. Patent No. 11,164,387. Claims 36, 37, 46 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,164,387 in view of Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1) (made of record of the IDS submitted 10/22/2021). Claims 33, 43 and 51-55, 58 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 7  of U.S. Patent No. 11,164,387 in view of Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) (made of record of the IDS submitted 10/22/2021). Claims 56 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,164,387 in view of Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) and Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Claims 40 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,164,387 in view of Hu et al. (U.S. Patent Application Publication 2005/0031167 A1) (made of record of the IDS submitted 10/22/2021). Claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,164,387 in view of Starns et al. (U.S. Patent Application Publication 2013/0278755 A1) and Hu et al. (U.S. Patent Application Publication 2005/0031167 A1).
For independent claim 31, claim 1 of U.S. Patent No. 11,164,387 anticipates the limitations of claim 31 in reciting an electronic device for generating a three-dimensional (3D) model of a floorplan of a space using an augmented reality (AR) application to for assembling the floorplan, truncated virtual walls with wall openings, a virtual ceiling into the 3D model of the space in world coordinates. Therefore, claim 31 is not distinct from claim 1 of U.S. Patent No. 11,164,387.
For dependent claims 32, 34, 35, 38 and 39, claims 2, 4-6 and 11-13 of U.S. Patent No. 11,164,387 mirror and recite the same limitations of claims 32, 34, 35, 38 and 39 as set forth in the claim chart above. Therefore, claims 32, 34, 35, 38 and 39 are not distinct from claims 2, 4-6 and 11-13 of U.S. Patent No. 11,164,387.
For dependent claim 33, claim 2 of U.S. Patent No. 11,164,387 does not disclose a multiroom interior space. However, these limitations are well-known in the art as disclosed in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). It would have been further obvious to apply the use of an interior space as a multiroom interior space to appropriately model buildings with multiple rooms (page 7/par. 56) as taught in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). Therefore, claim 33 is not distinct from claim 2 of U.S. Patent No. 11,164,387.
For dependent claim 36, claim 1 of U.S. Patent No. 11,164,387 does not disclose detecting physical intersections of physical walls in the photos of the space. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 36 is not distinct from claim 1 of U.S. Patent No. 11,164,387.
For dependent claim 37, claim 1 of U.S. Patent No. 11,164,387 does not disclose utilizing detected wall intersections to improve accuracy. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 37 is not distinct from claim 1 of U.S. Patent No. 11,164,387.
For claim 40, claim 1 of U.S. Patent No. 11,164,387 does not disclose one or more machine learning algorithms are applied to detect objects. However, these limitations are well-known in the art as disclosed in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). It would have been obvious to apply the use of neural network modules as machine learning algorithms to appropriately identify objects within images (page 3/par. 51-52) as taught in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). Therefore, claim 40 is not distinct from claim 1 of U.S. Patent No. 11,164,387.
For independent claim 41, claim 1 of U.S. Patent No. 11,164,387 anticipates the limitations of claim 31 in reciting a method for generating a three-dimensional (3D) model of a floorplan of a space using an augmented reality (AR) application to for assembling the floorplan, truncated virtual walls with wall openings, a virtual ceiling into the 3D model of the space in world coordinates. Therefore, claim 41 is not distinct from claim 1 of U.S. Patent No. 11,164,387.
For dependent claims 42, 44, 45, 48 and 49, claims 2, 4-6 and 11-13 of U.S. Patent No. 11,164,387 mirror and recite the same limitations of claims 32, 34, 35, 38 and 39 as set forth in the claim chart above. Therefore, claims 32, 34, 35, 38 and 39 are not distinct from claims 2, 4-6 and 11-13 of U.S. Patent No. 11,164,387.
For dependent claim 43, claim 2 of U.S. Patent No. 11,164,387 does not disclose a multiroom interior space. However, these limitations are well-known in the art as disclosed in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). It would have been further obvious to apply the use of an interior space as a multiroom interior space to appropriately model buildings with multiple rooms (page 7/par. 56) as taught in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). Therefore, claim 43 is not distinct from claim 2 of U.S. Patent No. 11,164,387.
For dependent claim 46, claim 1 of U.S. Patent No. 11,164,387 does not disclose detecting physical intersections of physical walls in the photos of the space. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 46 is not distinct from claim 1 of U.S. Patent No. 11,164,387.
For dependent claim 47, claim 1 of U.S. Patent No. 11,164,387 does not disclose utilizing detected wall intersections to improve accuracy. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 47 is not distinct from claim 1 of U.S. Patent No. 11,164,387.
For claim 50, claim 1 of U.S. Patent No. 11,164,387 does not disclose one or more machine learning algorithms are applied to detect objects. However, these limitations are well-known in the art as disclosed in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). It would have been obvious to apply the use of neural network modules as machine learning algorithms to appropriately identify objects within images (page 3/par. 51-52) as taught in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). Therefore, claim 50 is not distinct from claim 1 of U.S. Patent No. 11,164,387.
For independent claim 51, claim 1 of U.S. Patent No. 11,164,387 does not disclose a non-transitory computer-readable storage medium comprising instructions executable by at least one processor. However, these limitations are well-known in the art as disclosed in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). It would have been obvious to apply the use of a memory for storing instructions for execution by a processor to appropriately perform the functions of an electronic device (page 5/par. 45) as taught in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). Claim 1 of U.S. Patent No. 11,164,387 otherwise recites identical limitations reciting an electronic device for generating a three-dimensional (3D) model of a floorplan of a space using an augmented reality (AR) application to for assembling the floorplan, truncated virtual walls with wall openings, a virtual ceiling into the 3D model of the space in world coordinates. Therefore, claim 51 is not distinct from claim 1 of U.S. Patent No. 11,164,387.
For dependent claims 52, 54, 55, 58 and 59, claims 2, 4-6 and 11-13 of U.S. Patent No. 11,164,387 mirror and recite the same limitations of claims 32, 34, 35, 38 and 39 as set forth in the claim chart above. Therefore, claims 32, 34, 35, 38 and 39 are not distinct from claims 2, 4-6 and 11-13 of U.S. Patent No. 11,164,387.
For dependent claim 53, claim 2 of U.S. Patent No. 11,164,387 does not disclose a multiroom interior space. However, these limitations are well-known in the art as disclosed in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). It would have been further obvious to apply the use of an interior space as a multiroom interior space to appropriately model buildings with multiple rooms (page 7/par. 56) as taught in Starns et al. (U.S. Patent Application Publication 2013/0278755 A1). Therefore, claim 53 is not distinct from claim 2 of U.S. Patent No. 11,164,387.
For dependent claim 56, claim 1 of U.S. Patent No. 11,164,387 does not disclose detecting physical intersections of physical walls in the photos of the space. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 56 is not distinct from claim 1 of U.S. Patent No. 11,164,387.
For dependent claim 57, claim 1 of U.S. Patent No. 11,164,387 does not disclose utilizing detected wall intersections to improve accuracy. However, these limitations are well-known in the art as disclosed in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). It would have been further obvious to apply the use of a camera to capture and receive images of a space (page 2/par. 21) of intersection points between a ceiling and walls for automatically detecting the intersection points between the ceiling and the walls within the captured images (page 3/par. 56) to appropriately determine dimensions within an indoor scene (page 1/par. 1) as taught in Xiao et al. (U.S. Patent Application Publication 2016/0321827 A1). Therefore, claim 57 is not distinct from claim 1 of U.S. Patent No. 11,164,387.
For claim 60, claim 1 of U.S. Patent No. 11,164,387 does not disclose one or more machine learning algorithms are applied to detect objects. However, these limitations are well-known in the art as disclosed in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). It would have been obvious to apply the use of neural network modules as machine learning algorithms to appropriately identify objects within images (page 3/par. 51-52) as taught in Hu et al. (U.S. Patent Application Publication 2005/0031167 A1). Therefore, claim 60 is not distinct from claim 1 of U.S. Patent No. 11,164,387.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 50 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For dependent claim 40, parent claim 31 establishes “one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim,-2-U.S. Serial No. 17/479,823Attorney Docket No. 49624-709.303 Preliminary Amendment in Response toNotice to File Missing Parts mailed October 1, 2021fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage” and further establishes “any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage”. Claim 40 recites the phrase “the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage” and it is unclear and ambiguous to which of the previously established “one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim,-2-U.S. Serial No. 17/479,823Attorney Docket No. 49624-709.303 Preliminary Amendment in Response toNotice to File Missing Parts mailed October 1, 2021fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage” and “any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage” is being referenced by the phrase “the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity.
For dependent claim 50, parent claim 41 establishes “one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim,-2-U.S. Serial No. 17/479,823Attorney Docket No. 49624-709.303 Preliminary Amendment in Response toNotice to File Missing Parts mailed October 1, 2021fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage” and further establishes “any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage”. Claim 50 recites the phrase “the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage” and it is unclear and ambiguous to which of the previously established “one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim,-2-U.S. Serial No. 17/479,823Attorney Docket No. 49624-709.303 Preliminary Amendment in Response toNotice to File Missing Parts mailed October 1, 2021fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage” and “any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage” is being referenced by the phrase “the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity.
For dependent claim 60, parent claim 51 establishes “one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim,-2-U.S. Serial No. 17/479,823Attorney Docket No. 49624-709.303 Preliminary Amendment in Response toNotice to File Missing Parts mailed October 1, 2021fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage” and further establishes “any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage”. Claim 60 recites the phrase “the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage” and it is unclear and ambiguous to which of the previously established “one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim,-2-U.S. Serial No. 17/479,823Attorney Docket No. 49624-709.303 Preliminary Amendment in Response toNotice to File Missing Parts mailed October 1, 2021fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage” and “any detected doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage” is being referenced by the phrase “the one or more of: doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, trim, fireplaces, hearths, shelves, soffits, fixtures, window coverings, furniture, and damage”. Examiner has suggested amendments in the claim objections discussed above to resolve the ambiguity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES TSENG/           Primary Examiner, Art Unit 2613